Title: Thomas Jefferson to John Adlum, 13 January 1816
From: Jefferson, Thomas
To: Adlum, John


          
            Dear Sir
             Monticello Jan. 13. 16.
          
          While I lived in Washington you were so kind as to send me 2. bottles of wine made by yourself, the one from currans, the other from a native grape, called with you a fox-grape, discovered by mr Penn’s gardiner. the wine of this was as good as the best Burgundy and resembling it. in 1810. you added the great favor of sending me many cuttings. these were committed to the stage Mar. 13. on the 27th of that month I set out on a journey. the cuttings arrived at our post office a day or two after, & were detained there till my return. they were recieved Apr. 19. and immediately planted, but having been 6. weeks in a dry situation not a single one lived. disheartened by this failure and not having any person skilled in the culture, I never troubled you again on the subject. but I have now an opportunity of renewing the trial under a person brought up to the culture of the vine & making wine from his nativity. am I too unreasonable in asking once more a few cuttings of the same vine? I am so convinced that our first success will be from a native grape, that I would try no other. a few cuttings, as short as you think will do, put into a light box, & mixed well with wet moss, if addressed to me by the stage, to the care of mr William F. Gray in Fredericksbg, will be forwarded by him to Milton without delay, where I shall be on the watch for them. I must find my apology in this repeated trouble in your own patriotic dispositions to promote an useful culture and I pray you to accept the assurance of my great esteem & respect.
          Th: Jefferson
        